DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because incorrect referencing of the figures in the specification. For example on page 20, Figure 6A is referenced as a human NMNAT1 cDNA sequence however Figure 6A shows immunohistochemistry data. Similarly, Figures 7 and 8 are incorrectly referenced on pages 22 and 23 respectively. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "NMNAT1-encoding sequence”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, this claim is interpreted as “sequence encoding human NMNAT1”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6, 8, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John et al (US 20180344719 A1, published 2018-12-06) as evidenced by Allocca et al (Novel Adeno-Associated Virus Serotypes Efficiently Transduce Murine Photoreceptors. J Virology, Volume 81, October 2007).
Regarding claims 5, John teaches “a method of treating a neurodegenerative disorder (such as the ocular neurodegenerative disease, e.g., glaucoma) in a subject in need thereof, the method comprising “administering to the subject a gene composition. The gene composition contains a gene that increases the expression of Nmnat (e.g., Nmnat-1, Nmnat-2, or Nmnat-3)” [0025] wherein “the method comprises administering a polynucleotide encoding Nmnat (e.g., Nmnat-1, Nmnat-2, or Nmnat-3) and/or Wld.sup.S to the eye of a subject” [0028] wherein the subject is a human [0031]. Further, John teaches that “the polynucleotide is administered to the subject on a viral vector (e.g., an AAV vector)” [0030] and in certain embodiments the viral vector is AAV2.2 [0040] and the promoter used is a CMV promoter [0238] which drives expression in photoreceptor cells as evidenced by Allocca (Figure 1). Regarding the polynucleotide encoding NMNAT1, John provides reference to human NMNAT1 sequence (NM_022787.3 or NM_001297778.1) [0210]. Taken together, John teaches a method of increasing expression of NMNAT1 in the eye of a human subject by administering a human NMNAT1-encoding polynucleotide on a AAV2.2 viral vector driven by a CMV promoter to the eye of the subject. 
Regarding claim 6, John teaches the CMV promoter [0238].
Regarding claim 8, John teaches “the gene composition is injected subretinally” [0253].
Regarding claims 9 and 10, John teaches an AAV2.2 vector [0040] comprising a polynucleotide encoding human NMNAT1 [0028, 0210] driven by the CMV promoter [0238]. 
Regarding claim 12, the pharmaceutical composition is interpreted as an intended use of the vector of claim 9 since the only structural limitation is the vector itself which is inherently formulated for sub-retinal delivery with no additional structural limitation recited in the claim or identified in the specification. The instant specification discloses examples in which the vector of claim 9 without anything else was delivered sub-retinally to mice with retinal degeneration (example 1 and 2). According to MPEP 2111.02, “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.)”. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. In the instant claim, the vector of claim 9 is the pharmaceutical composition formulated for sub-retinal delivery since neither the preamble nor “formulated for delivery via sub-retinal injection” provide any additional structural limitation. Hence, these limitations are instead directed to an intended use of the claimed vector, and are consequently not considered in analyzing the patentability of the vector. Since John teaches the vector of claim 9 (see ¶9), John teaches the pharmaceutical composition of claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over John as applied to claims 5 and 9 above, and further in view of Karacay (Using a codon optimization tool-how it works and advantages. Integrated DNA Technologies (IDT) support & Education, Published July 2018).
Regarding claim 7, John teaches the method of claim 5. John does not teach a codon-optimized NMNAT1 sequence. Karacay is a guide for using a publicly available platform on IDT website that aids optimization of DNA or protein sequences “to improve protein expression and reduce sequence complexity in a recombinant gene” (line 1). Karacay teaches the importance of codon optimization (See: Why is codon optimization important?) and the technique of codon optimization by using IDT’s platform to “to improve protein expression and reduce sequence complexity in a recombinant gene”. Therefore, it will be obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to improve the method of John by using a codon-optimization technique of Karacay to optimize the coding sequence of NMNAT1 gene to yield a predictable result of a method with an improved increase in the expression of NMNAT1. 
Regarding claim 11, John teaches the vector of claim 9. John does not teach a codon-optimized NMNAT1 sequence. Karacay is a guide for using a publicly available platform on IDT website that aids optimization of DNA or protein sequences “to improve protein expression and reduce sequence complexity in a recombinant gene” (line 1). Karacay teaches the importance of codon optimization (See: Why is codon optimization important?) and the technique of codon optimization by using IDT’s platform to “to improve protein expression and reduce sequence complexity in a recombinant gene”. Therefore, it will be obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to improve the vector of John by using a codon-optimization technique of Karacay to optimize the coding sequence of NMNAT1 gene to yield a predictable result of a vector with an improved functional capability of expressing NMNAT1.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (Safety and Efficacy of Gene Transfer for Leber’s Congenital Amaurosis. NEJM, Volume 2240, May 2008) in view of Koenekoop et al ( Mutations in NMNAT1 cause Leber congenital amaurosis and identify a new disease pathway for retinal degeneration. Nature Genetics, Volume 44, September 2012, cited in the IDS dated 5/21/2021)
Regarding claims 1, 3 and 4, Maguire teaches a method of treating retinal degeneration caused by mutations in the retinal pigment epithelium-specific 65kDa protein gene (RPE65) in humans by subretinal delivery of recombinant AAV carrying RPE65 cDNA (Abstract, lines 2-5). Maguire also teaches using a chicken β actin (CBA) promoter in their vector (page 2241, Methods: Surgical delivery of the vector, line 1) that drives expression of RPE65 in retinal cells (Figure 1D). Maguire discloses their method is targeted at treating a form pf Leber’s congenital amaurosis (LCA, abstract). Maguire does not teach a method targeting NMNAT1 that comprises of a AAV vector comprising a NMNAT1-encoding sequence. Koenekoop teaches mutations in NMNAT1 gene in LCA patients and using functional assays show that these mutations reduce NMNAT1 enzymatic activity and protein folding (abstract). Koenekoop discloses the sequence of NMNAT1 gene by its accession number (NM_022787) (page 1036, left column, line 13). Since RPE65 and NMNAT1 both are LCA-associated genes, it will be obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the RPE65-encoding sequence of Maguire with a NMNAT1 sequence of Koenekoop to yield a predictable result of a method of treating retinal degeneration caused by mutation in NMNAT1 gene. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire and Koenekoop as applied to claim 1 above (in ¶15), and further in view of John.
Maguire and Koenekoop teach a method of claim 1. Maguire teaches a CBA promoter (page 2241, Methods: Surgical delivery of the vector, line 1).  Neither Maguire nor Koenekoop teach CAG, CASI, CMV, RHO or GRK1 as promoters. As described in ¶5 above, John teaches an AAV vector encoding NMNAT1 driven by a CMV promoter. Therefore, it will be obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CBA promoter of Maguire with the CMV promoter of John or to substitute the AAV vector of Maguire with the AAV vector of John to yield a predictable result of a method of treating retinal degeneration caused by mutation in NMNAT1 gene comprising of delivering an AAV vector encoding NMNAT1 gene driven by a CMV promoter. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632